ITEMID: 001-72640
LANGUAGEISOCODE: ENG
RESPONDENT: CYP
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF PASTELLIS v. CYPRUS
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1946 and lives in Larnaca.
5. On 1 November 1985 the applicant lodged a civil action (no. 2891/85) before the District Court of Larnaca concerning the payment of the remainder of the price agreed under the contract of sale of his enterprise in South Africa. The total claim was 60,000 South African Rand (ZAR), which was the equivalent of 30,000 Cypriot pounds (CYP) at the relevant time.
6. Between the above date and 1 January 1989 the Court dealt with the submission of the parties’ pleadings and several applications for their amendment, for the purposes of which a number of adjournments or requests for extensions took place. Approximately five adjournments took place in this period, one at the applicant’s request, two at the defendant’s request and two by the court itself.
7. On 20 February 1989 the case was adjourned until 9 June 1989 on the parties’ request. The hearing of the case commenced on that date and was fixed to continue on 26 June 1989 but following an adjournment requested by the applicant it was fixed for 27 September 1989. On the latter date the defendant raised an objection challenging the jurisdiction of the Larnaca District Court since the contract between the parties had been concluded in South Africa. The court fixed the hearing in respect of the objection for 14 October 1989. Following two adjournments at the defendant’s request the hearing took place on 10 November 1989.
8. On 30 January 1990 the court dismissed the defendant’s objection pertaining to its jurisdiction and fixed the hearing for 6 March 1990.
9. On 13 February 1990 an appeal (no. 8052) was filed against the district court’s ruling of 30 January 1990, concerning its jurisdiction to try the case. Consequently, the case was taken off the trial list pending the result of the appeal.
10. On 21 February 1990 the defendant was served with a notice by the Registrar of the Supreme Court requesting him to pay the due fee for the preparation of the record of the first instance proceedings. The court’s record was sent by the Larnaca District Court to the Supreme Court on 22 March 1990.
11. On 23 November 1992 the parties were notified by the Chief Registrar of the Supreme Court that the appeal was fixed for hearing on 15 December 1992. On that date however the case was adjourned to enable the applicant to file a cross-appeal.
12. On 27 April 1993 the Supreme Court found that the Larnaca District Court had jurisdiction to try the action and dismissed the appeal.
13. On 7 June 1995 the applicant applied for a date of mention concerning the continuation of the proceedings and the case was fixed for this purpose for 7 July 1995. On that date it was fixed to be heard on 5 December 1995.
14. Between the above date and 20 December 1996 the case was adjourned several times. Approximately three of these adjournments were at the applicant’s request, four at the parties’ request and one at the defendant’s.
15. On 20 December 1996 the Larnaca District Court reserved its judgment. This was delivered on 30 January 1997 dismissing the applicant’s action.
16. On 3 March 1997 the applicant filed an appeal (appeal no. 9912) against the first instance judgment.
17. The notice of the appeal was sent by the Registrar of the Larnaca District Court on 13 March 1997 to the Supreme Court indicating that the file of the case had been given for the purposes of typing the record of the proceedings and that this would be available in ten months due to the excessive volume of work. The record was necessary in order for the appeal to be fixed for hearing. On 2 April 1997 the applicant paid the fee due for the court’s record.
18. On 9 February 1998 the Chief Registrar notified the parties that the appeal was fixed for directions for 24 February 1998. On that date the parties were instructed to file their outline addresses.
19. On 9 November 1998 the Chief Registrar sent a notice to the parties informing them that the appeal was fixed for hearing on 17 December 1998. On that date the parties’ addresses were heard and judgment was reserved.
20. On 26 January 1999 the Chief Registrar of the Supreme Court informed the parties that due to the resignation of one of the presiding judges, the appeal had to be retried. Following two adjournments on the basis of the respondent’s request, the parties’ addresses were heard on 21 June 1999 and judgment was reserved.
21. On 30 September 1999 the Supreme Court delivered its judgment setting aside the first instance decision and ordering a retrial. The costs of both the first instance trial and the appeal were awarded in favour of the applicant. The parties were then notified that the case file had been returned to the Larnaca District Court on 6 October 1999 and they were requested to file an application to that court for the case to be fixed.
22. On 4 February 2000 the applicant applied to the Registrar of the Larnaca District Court requesting that the case be fixed for retrial.
23. On 20 June 2002 an application was lodged by the applicant requesting that the case be fixed for directions. In the relevant court records of 4 July 2002, the court stated that the case should be given priority and that the Registrar should inform the court why the case was not put before it on 4 February 2000 when the applicant had applied for the case to be fixed. In the relevant court records of 5 July 2002, the Registrar noted that the file of the case had been returned to the Supreme Court for the assessment of costs which took place on 4 April 2000 and that it was not known why the case had not been put before a judge. However, the Registrar pointed out that the applicant’s lawyers had not pursued the application for two years.
24. The case was then fixed for 14 and 15 November 2002 but following an adjournment at the defendant’s request it was postponed until 11 and 12 December 2002. On 11 December 2002 the case was settled between the parties with a decision in the applicant’s favour for the amount of CYP 2000 plus the costs and expenses that had been awarded by the Supreme Court.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
